DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 4/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is apparently applicant’s position that “at least claims 2-8 and 10-15 are generic to Species A and Species B”.  First and foremost, this is not the requirement spelled out in the Restriction.  On Page 5 of the restriction in bolded letters, it is clear that applicant is required to identify the claims encompassing the elected species (which is decidedly different than identifying which claims are generic to both species).  Furthermore, the examiner disagrees that claim 8 is generic to Species A (the elected embodiment; Fig. 1), as it is clearly related to Fig. 2.   Applicant’s specification makes the distinction between these two embodiments clear; “FIG. 2 shows another embodiment of the device. This embodiment differs from the device of FIG. 1 in that no laser beam is deflected, thus moving a focal point within the intraocular lens 4, but a spatially modulated laser beam S3 is imaged onto the lens 4 by means of the optical unit 3 so that the change of the optical and/or mechanical property of the intraocular lens 4 is carried out at once.”  Thus it is clear that the language recited in claim 8 of imaging a spatially modulated beam onto the IOL is clearly directed to the non-elected embodiment (Species B/Fig. 2).    Therefore, claim 8 is withdrawn from consideration.  Furthermore, while claim 9 is directed to the elected embodiment, it is NOT generic to both species A and B, as argued by applicant.   Therefore, claims 1-7 and 9-15 are pending examination. 

Claim Interpretation and Examiner Note
It is strongly emphasized that applicant carefully review the Patent Board Decision mailed 2/26/2020, as well as the rest of the prosecution history, in the parent application (11/988399) as the issues, interpretation, rejections and claim language are substantially similar.  The findings of the patent board are just as pertinent in the current application as they were in the previous application.  Therefore, applicant should review this decision, as the examiner’s position in this office action remains largely the same as in the previous application (where the examiner was affirmed by the board and the app subsequently went abandoned).   These issues cannot be ignored by applicant simply because this is a “different” application. 
Furthermore, based on the numerous 112 issues (See below), the claims are interpreted to require measuring a deviation of an intraocular lens, determining a required change of that lens and applying pulsed laser radiation to the lens having a pulse duration of less than one picosecond and a wavelength greater than 750 nm.  The rest of the claim limitations recite an inherent result of applying the laser radiation and require no further/additional method steps be performed; therefore, if the art teaches applying laser radiation with the claimed pulse duration and laser wavelength, then it meets the claims. 
Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 2] The limitation of "said radiation being applied such that the required change of the optical and/or mechanical property is caused by nonlinear interaction between the pulsed laser radiation and the material of the implanted intraocular lens" was not explained with sufficient detail/specificity to make it clear that applicant possessed how this result is achieved, specifically every way this result is achieved.  MPEP 2163.03 is clear in that "An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”   Both seem to be the case in the current invention.  The only two parameters disclosed in applicant’s specification are wavelength and pulse duration.  However, as discussed throughout the prosecution history of the 11/988399 app, and is abundantly clear within the complex art of laser eye surgery, many parameters need to be taken into consideration when affecting tissue in a specific manner.  For example, the color, thickness, density, type of tissue/material being treated, the laser wavelength, pulse duration, fluence, intensity, spot size, etc. all need to be considered when determining if a specific tissue/material reacts in a certain way to light.  It seems that applicant has merely considered two of these factors and is silent on the rest.  Therefore, the examiner concludes that merely reciting or contemplating a result of a method, does not prove that one has possession of method steps that accomplish the result.  Again, a method claim is defined by the positively recited method steps that are performed, not by the result.  Therefore for prior art purposes, if a prior teaches the recited parameters or similar parameters, specifically, the disclosed wavelength and pulse duration, then it inherently results in the claimed effect.  If applicant disagrees with this then they can either provide facts/evidence that prove that the prior-art parameters CANNOT result in the claimed method, or provide the specific parameters that provide the result, on the record, so that the examiner can specifically find applicant's invention.  Again, applicant cannot merely invent a result... there must be sufficient detail as to how the result is achieved to fully satisfy the written description requirement.  Furthermore, even if applicant has support for one single embodiment that achieves the result, that by no means gives applicant possession of all the ways in which the result is achieved. 
The limitation “applying the pulsed laser radiation at a power density at which two photon or multiple photon absorption occurs in the material of the implanted intraocular lens and below a threshold above which optical breakthroughs appear in the material of the implanted intraocular lens” is similar not fully supported by applicant’s specification.   The only explanation in applicant’s specification explaining HOW this function is achieved is “the intensity required to cause the non-linear interaction which is not yet an optical breakthrough can be 10 to 100 times lower than the intensity required to produce optical breakthroughs.”  However, this attempts to define the claimed effect relative to another effect and gives no specific examples of power densities/intensities that actually cause the claimed effect.  Furthermore, it is emphasized that “can be” is used by applicant in this explanation and therefore this does not provide the full scope of what intensities/power densities achieve the claimed effect. 
[Claim 13] The limitation “selecting the wavelength of the pulsed laser radiation in the near-infrared range such that the wavelength of the pulsed laser radiation is approximately n times the wavelength of the UV absorption edge of the implanted intraocular lens material used with n being an integer greater than 1” fails the written description requirement.  It’s not clear exactly what wavelengths are contemplated or possessed by applicant (with regard to this claimed effect), as the material of the IOL and the wavelength of the UV absorption edge are never disclosed.  Again, applicant is defining the claimed wavelength by the effect it has on a specific material without explicitly defining the wavelengths or the material.  What specific wavelengths provide this effect?  Do all wavelengths greater than 750 nm provide this effect?

Applicant is reminded that “the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’” MPEP 2163.03

Claims 2-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
[Claim 2] The limitations “said radiation being applied such that the required change of the optical property is caused by nonlinear interaction between the pulsed laser radiation and material of the implanted intraocular lens; and applying the pulsed laser radiation at a power density at which two photon or multiple photon absorption occurs in the material of the implanted intraocular lens and below a threshold above which optical breakthroughs appear in the material of the implanted intraocular lens” fail the enablement requirement.  Specifically, applicant’s attempt to define laser parameters solely by the results/effects they achieve in tissue (instead of with actual laser parameters) do not enable a POSITA to make and/or use the invention. 
Based on the complex nature of laser eye surgery and other prior art disclosures which explain the laser parameters in extensive detail, the examiner contends that it would take undue experimentation to determine every single parameter required for every different type of IOL that result in the claimed effect. For example, it seems that applicant is relying on a single sentence in the summary that states “The intensity required to cause the non-linear interaction which is not yet an optical breakthrough can be 10 to 100 times lower than the intensity required to produce optical breakthroughs” and this provides enough guidance to one of ordinary skill in the art to achieve the results with minor experimentation, i.e. not undue experimentation.  However, intensity (W/cm2) is not a parameter in and of itself, it relies on three other parameters, specifically power (Joules), pulse duration (seconds) and spot size (cm2).  Only one of which, pulse duration, has been discussed in applicant's specification.  Furthermore, the examiner would like to first stress that this recitation of “10 to 100 times lower” is preceded by "can be", which makes it clear that this is not an exhaustive list. Therefore, it is clear that an absence of optical breakthroughs can occur at intensities outside the claimed range, how far outside? Again, applicant’s specification has to be enabled for the entire scope, therefore providing an enabling disclosure for some parameters that provide the result is not the same as providing an enabling disclosure for all parameters that achieve the result.  Therefore, the examiner maintains that undue experimentation is required in order to figure out all the parameters (wavelength, pulse duration, power, spot size, repetition rate, etc.) for all the different types of materials (See Par 0019 of applicant’s specification) that result in the claimed effect.  So, in order to figure out what parameters result in the claimed effects, each laser parameter individually and combination would need to be separately applied to each kind of material; there are an exponential amount of combinations that would have to be attempted by trial and error to see which ones result in a non–linear reaction and a change in refractive index, but does not result optical breakthroughs.  This is a seemingly impossible task that would take forever, i.e. undue experimentation.  Applicant has given no guidance for the necessary laser parameters, except when it comes to wavelength and pulse duration, however as explained above there are many, many more parameters that need to be taken into consideration, that applicant has neglected to even mention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 2] Applicant’s attempt to define their method claim by the results/effects achieved in tissue are indefinite.  MPEP 2173.05(g) states “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”  Other than the wavelength (greater than 750 nm) and the pulse duration (less than 1 picosecond) it is unclear what laser parameters are required in order to achieve the claimed results. 
Furthermore, this can be considered missing essential method steps, i.e. missing the laser parameters that necessarily result in the claimed effect. For prior art purposes, the examiner contends that if a reference teaches the wavelength and pulse duration as disclosed/claimed by applicant (or similar values) then it inherently results in the claimed effects.  However, if applicant disagrees then clearly the claims are missing essential steps, i.e. parameters required to perform the method.  In that case, applicant is required to positively claim all of the parameters that result in the claimed effect.  Again, a method is defined by the positively recited method steps that are to be performed.  A result is not a method step, it is merely what happens to the tissue after one applies specific laser parameters.  If it is applicant's position that additional parameters, other than pulse duration and wavelength, are required, then these need to positively recited in the claims as they are clearly essential/required to achieve the claimed results. 
Specifically, if it is applicant’s position that a separate/additional method steps (or laser parameters) are required, in addition to the pulse duration and wavelength, then applicant is required to claim what that something is.  Specifically, what does this application of pulsed radiation require in order to achieve the claimed result? See missing essential steps rejection, above. 
[Claim 3] It is unclear if/how this limitation further limits the previously recited method steps.  It appears as if this limitation merely states/defines a known fact, relationship and/or property of a material as it interacts with a laser beam.  It is noted that the independent claim already establishes that the power density of the laser is below a threshold at which optical breakthroughs occur.  Therefore, it’s unclear if/how this serves to limit the method… What additional method steps are required to read on this dependent claim that are not already present in the independent claim?
Furthermore, this claim attempts to define “a threshold”, but a similar threshold has already be defined in the independent claim.  Therefore, it’s unclear if this is the same threshold or a completely separate/different one. 
[Claim 10] It is unclear if/how this limitation further limits the previously recited method steps.  It appears as if this limitation merely states/defines a known fact, relationship and/or property of a material as it interacts with a laser beam.  Therefore, it’s unclear if/how this serves to limit the method… What additional method steps are required to read on this dependent claim that are not already present in the independent claim?
[Claim 13] It is unclear what near-infrared wavelengths read on this claim limitation.  The specification discloses any wavelength greater than 750 nm, but do all of these wavelengths provide the claimed results? 
Furthermore, it is unclear how the limitation following “such that” serves to further limit the claim.  For example, if the prior art teaches choosing/selecting the exact same wavelength as applicant, does the reason behind the selection matter in terms of the claim? 
Lastly, “the UV absorption edge” lacks antecedent basis.  It’s unclear if all implanted intraocular lenses have this edge. 
[Claim 14] The use of past tense verbs “is implanted” creates confusion with regards to the method steps required.  Seemingly this method step has already happened prior to the method commencing, as no positively required step of actively implanting the IOL is recited.  Therefore, it’s unclear if this limitation serves to limit the method to actively implanting the IOL prior to measuring or if it is merely intended use (that happens before the method begins).
[Claim 15] It is unclear if/how this limitation serves to further limit the previously recited method steps.  The independent claim already requires “applying the pulsed laser radiation at a power density at which two photon or multiple photon absorption occurs in the material of the implanted intraocular lens and below a threshold above which optical breakthroughs appear in the material of the implanted intraocular lens”.  And according to applicant’s specification, this seems to be the exact same thing just stated in a different way.  Specifically, this is merely providing an inherent explanation/definition as to how the previously recited effect is achieved, and fails to provide any specific additional method step.  Again, this attempts to define a method step solely by the result it achieves in tissue and is therefore indefinite. 
According to applicant’s specification, intensity and power density appear to be used interchangeably, i.e. synonyms, but it’s not clear in the claims if the power density recited in claim 2 is the same as the intensity recited in claim 15.  Applicant is required to keep claim terms consistent throughout the entire claim set. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

It is noted that all of the prior art used in this office action was cited in the parent app (11/988399) and included on applicant’s IDS (submitted 12/11/2020) in the current application.

Claims 2-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,520,670 to Lin in view of US 2005/0182489 to Peyman.
[Claims 2-7 and 13-15] Lin discloses laser eye surgery method for refractive corrections, specifically correcting refractive issues in artificial lenses (synthetic epikeratoplasty SEK), which inherently includes measuring the deviation of at least one optical property and determining a required change of an optical property in order to reduce the measured deviation.  Specifically, in order to correct a visual deficiency, the deficiency must be known, i.e. measured, and how to correct the deficiency must also be determined before applying a laser to the eye.  Furthermore, the reference teaches using a Ti:sapphire laser with wavelengths ranging from 750 nm to 1100 nm and applying ultra-short pulsed laser pulses with pulse durations ranging from 50 femtoseconds to 10 picoseconds.  Lin also teaches a power level ranging from 10 nanoJoules to 100 microjoules.  The examiner contends that using the smallest power level, highest pulse rate, and largest spot size would produce the required intensity that necessarily achieves the claimed results. The examiner contends that the nanojoule range is a power level that would not produce optical breakthroughs, specifically “an intensity that is 10 to 100 times lower than an intensity that would create an optical breakthrough”.  Therefore, because Lin discloses all of the necessary parameters, it inherently produces the claimed tissue interaction. 
Lin discloses performing this procedure on an artificial lens, but fails to explicitly disclose that the IOL is within the eye when this procedure is performed, as currently claimed.  Peyman discloses a method of changing the visual acuity of a patient by applying laser pulses to an IOL while the IOL is implanted into a patient's eye (abstract, Par 0025; IOL 12; Fig. 1).  Based on this disclosure, it is obvious within the art to treat an IOL while it is currently implanted within a patient; therefore it would have been obvious to perform the method of Lin on an IOL, after the IOL has already been implanted into the eye, as taught by Peyman.  Furthermore, Peyman discloses measuring the optical characteristics of the IOL so that the procedure results in a desired correction (abstract, Pars 0009 and 0033).
[Claim 9] Lin discloses focusing the laser beam and scanning the laser beam.
[Claim 10] These are considered an inherent effect of the previously recited method steps.
[Claims 11-12] The examiner contends that it is beyond obvious to continue to measure deviation throughout an optical laser procedure and apply radiation until the deviation is sufficiently negated; this is literally the whole point of a laser ophthalmic procedure, i.e. to correct visual deficiencies.  This is known in the art as continuous or real-time monitoring which the examiner takes official notice that this is commonly known and used in similar laser ophthalmic procedures.  Therefore, it would have been obvious to measure deviations throughout the procedure to ensure that the vision has been effectively corrected and as a known way to ensure that the procedure is stopped when the proper correction is achieved thereby preventing any unnecessary radiation from being delivered. 

Claim 2-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0243111 to Bendett et al. in view of US 2005/0182489 to Peyman.
[Claims 2-7 and 13-15] Bendett discloses a method for correcting visual deficiency of an eye (Par 0015), specifically in an intraocular lens (0024), which inherently includes measuring the deviation of at least one optical property and determining a required change of an optical property in order to reduce the measured deviation.  Specifically, in order to correct a visual deficiency, the deficiency must be known, i.e. measured, and how to correct the deficiency must also be determined before applying a laser to the eye.  Furthermore, the reference teaches applying pulsed laser pulses having a wavelength between 800 nm and 1200 nm (Par 0022), a pulse duration between 50 fs and 1 ps (Par 0023) and a power level in the nanojoule range (Par 0006), as femtosecond lasers at this time inherently produce this power level.  The examiner contends that the nanojoule range is a power level that would not produce optical breakthroughs, specifically “an intensity that is 10 to 100 times lower than an intensity that would create an optical breakthrough”.  Therefore, because Bendett discloses all of the necessary parameters, it inherently produces the claimed tissue interaction. 
Bendett also explains that cavitation bubbles, i.e. optical breakthroughs, are formed using pulse energies of 5 to 10 microJoules (Par 007).  Thus making it clear that pulse energies in the nanoJoule range fall within applicant's “disclosed” range of 10 to 100 times lower, for example 100 nanoJoules is 100 times lower than 10 microJoules.  This is further supported by the fact that Bendett discloses that “K. Konig et al., Optics Letters, Vol. 26, No. 11 (2001) describes how cuts in tissue can also be carried out with nanojoule pulses from a femtosecond oscillator. However, due to the fact that an individual laser pulse does not lead to formation of a cavitation bubble…”.  Therefore, the examiner has provided evidence to back up the position that the claimed parameters taught by Bendett inherently result in the claimed effect.  It is now up to applicant to prove with facts/evidence that this is somehow not the case. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
Bendett specifically discloses performing this procedure on an IOL, but fails to explicitly disclose that the IOL is within the eye when this procedure is performed, as currently claimed.  Peyman discloses a method of changing the visual acuity of a patient by applying laser pulses to an IOL while the IOL is implanted into a patient's eye (abstract, Par 0025; IOL 12; Fig. 1).  Based on this disclosure, it is obvious within the art to treat an IOL while it is currently implanted within a patient; therefore it would have been obvious to perform the method of Bendett on an IOL, as taught by Bendett, after the IOL has already been implanted into the eye, as taught by Peyman.  Furthermore, Peyman discloses measuring the optical characteristics of the IOL so that the procedure results in a desired correction (abstract, Pars 0009 and 0033).
[Claim 9]  Bendett teaches beam devices for beam shaping and/or beam control and/or beam deflection and/or beam focusing are provided and the specific application determines how the beam source, beam control and beam shaping, scanner, scan algorithm and focusing optics are to be adapted to one another in order to achieve a high working speed with high precision at the same time (Par 0028). 
[Claim 10] These are considered an inherent effect of the previously recited method steps.
[Claims 11 and 12] The examiner contends that it is beyond obvious to continue to measure deviation throughout an optical laser procedure and apply radiation until the deviation is sufficiently negated; this is literally the whole point of a laser ophthalmic procedure, i.e. to correct visual deficiencies.  This is known in the art as continuous or real-time monitoring which the examiner takes official notice that this is commonly known and used in similar laser ophthalmic procedures.  Therefore, it would have been obvious to measure deviations throughout the procedure to ensure that the vision has been effectively corrected and as a known way to ensure that the procedure is stopped when the proper correction is achieved thereby preventing any unnecessary radiation from being delivered. 

Claims 2-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/058216* to Bischoff et al. in view of US 2005/0182489 to Peyman.
*It is noted that this document is published as of June 30, 2005 and while the rejection pertains to the WIPO document, the examiner is using the national stage entry PGPub 2008/0021443, for translation/citation purposes only.
[Claims 2-6 and 14] Bischoff discloses a method for laser-surgical correction of visual deficiencies in ophthalmology (Par 0005), specifically by applying laser pulses to a transparent tissue of the eye (Par 0002).  Again, in order to correct a visual deficiency, the deficiency must be known, i.e. measured, and how to correct the deficiency must also be determined before applying a laser to the eye.  Furthermore, the references teaches using laser pulses in the femtosecond (fs) range that causes non-linear interactions in tissue to cause the desired change (Pars 0019 and 0049), and goes on to teach that “selected laser pulses or picked laser pulses of the pulsed laser radiation are changed, with regard to an optical parameter, such that the changed laser pulses no longer generate optical breakthroughs” (Pars 0012, 0038 and 0045).  Therefore, this method clearly applies the same laser pulse parameters to the tissue, due to the fact that the reference discloses the exact same result in the tissue, specifically by creating non-linear interactions without optical breakthroughs in order to correct the visual deficiency.  Therefore, the examiner contends that reference must use the same parameters claimed by applicant, as the result is the same. 
Bischoff teaches applying laser pulses to a lens of an eye, but fails to explicitly disclose that the laser energy is applied to an IOL while the lens is currently implanted in the eye.  However, Peyman discloses a method of changing the visual acuity of a patient by applying laser pulses to an IOL while the IOL is implanted into a patient's eye (abstract, Par 0025; IOL 12; Fig. 1).  Based on this disclosure, it is obvious within the art to treat an IOL while it is currently implanted within a patient; therefore, it would have been obvious to perform the method of Bischoff on an IOL that has already been implanted into the eye, as taught by Peyman.  Furthermore, Peyman discloses measuring the optical characteristics of the IOL so that the procedure results in a desired correction (abstract, Pars 0009 and 0033). 
[Claims 7 and 13] Bischoff is silent on the specific type of laser wavelength used, but it would have been obvious to one of ordinary skill in the art at the time of the invention to try any commonly known wavelength used for treating the transparent eye tissue, for example wavelengths greater than 750 nm. 
[Claim 9] Bischoff discloses focusing laser pulses onto the tissue and deflecting/scanning those focused spots to different locations (Par 0035).
[Claim 10] These are considered an inherent effect of the previously recited method steps.  Furthermore, Bischoff explicitly teaches causing a non-linear interaction of the material to in turn cause a desired change, specifically a change in the refractive characteristics (Pars 0049 and 0031)
[Claims 11 and 12] The examiner contends that it is beyond obvious to continue to measure deviation throughout an optical laser procedure and apply radiation until the deviation is sufficiently negated; this is literally the whole point of a laser ophthalmic procedure, i.e. to correct visual deficiencies.  This is known in the art as continuous or real-time monitoring which the examiner takes official notice that this is commonly known and used in similar laser ophthalmic procedures.  Therefore, it would have been obvious to measure deviations throughout the procedure to ensure that the vision has been effectively corrected and as a known way to ensure that the procedure is stopped when the proper correction is achieved thereby preventing any unnecessary radiation from being delivered. 
[Claim 15] As discussed above, Bischoff explicitly teaches applying laser radiation such that no optical breakthroughs are produced, but the reference is silent with regards to a relative intensity. Based on this explicit teaching, the examiner takes the position that any intensity that does not produce optical breakthroughs would be encompassed by this explicit teaching and therefore obvious to a POSITA, as applicant has provided no criticality or unexpected result for the specific intensity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose/try any intensity that does not produce optical breakthroughs, include intensities 10 to 100 times lower than intensities that do produce breakthroughs, as this is nothing more than choosing from a finite number of predictable solutions, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792